Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/19/2021 has been entered. Claims 1 and 18 are currently amended.  Claims 1-18 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(a) and 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/19/2020.

Response to Arguments
Applicant’s argument, see page 6-7, filed on 1/19/2021, with respect to 112(a) and 112(b) rejections, has been fully considered and is persuasive. The 112(a) and 112(b) rejections have been withdrawn.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention discloses a method of recovering scandium from mined red mud, red mud waste resulting from bauxite mining, and discarded red mud byproduct, comprising converting oxides to sulfates, roasting and leaching to remove Ti and Fe compounds, separating Sc from other rare earths by adjusting pH to 8, precipitating Sc 2O3.  There is no prior art that teaches the same method.
The closest prior art is Duyvesteyn (US 20160153070 A1), which teaches recovering scandium from scandium-bearing ores (abstract).  In one embodiment, it teaches mixing the ore with an acid (hydrochloric acid, sulfuric acid and nitric acid), thereby obtaining an acidified ore, roasting at 450-800 °C to form iron oxide and sulfates of scandium, niobium and titanium, leaching scandium, niobium and titanium values from the heat processed ore with acidified water, thereby obtaining a leachate, and recovering (preferably separately) scandium, niobium and titanium values from the leachate (0016). These steps correspond to the steps before adjusting the pH of the leach liquor to precipitate the rare earths in current claim.  However, it does not teach using sodium hydroxide to adjust pH to 8 to precipitate rare earths other than Sc.  There are prior art that teaches using oxilic acid to precipitate rare earth elements in recovering rare earth elements from aluminum bearing materials, e.g., BOUDREAULT et al (US 20160153071 A1, 0275), but without the step of using sodium hydroxide to adjust pH to 8 to precipitate rare earths other than Sc.
An article “Thermodynamic Characterization of the Amphoterism of Hydroxides and Oxides of Scandium Subgroup Elements in Aqueous Media” (Russian Journal of Applied Chemistry, 2009, Vol. 82, No. 12, pp. 2098–2104. © Pleiades Publishing, Ltd., 2009) teaches that Sc forms Sc(OH)3 and Sc(OH)3
An article “Selective Process Steps for the Recovery of Scandium from Jamaican
Bauxite Residue (Red Mud)” (ACS Sustainable Chem. Eng. 2018, 6, 1478−1488) teaches the claimed method of separating Sc from other rare earths using sodium hydroxide to adjust pH to 8.  Since the author of the article includes the inventor of the current application and is published within a year of the patent application date, it is considered a  102(b)(1) exception.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-18 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734